Citation Nr: 1202186	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-38 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of hernia operations.

2.  Entitlement to service connection for a lumbar spine condition.

3.  Entitlement to service connection for a cervical spine condition.

4.  Entitlement to an initial compensable rating for residuals of a broken right hand fifth metacarpal joint.   


REPRESENTATION

Appellant represented by:	Heather Van Hoose, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to April 2000. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2011, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Acting Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of that hearing is associated with the claims file.
 
The issues of entitlement to service connection for a lumbar spine condition and entitlement to service connection for a cervical spine condition, as well as entitlement to an initial compensable rating for residuals of a broken right hand fifth metacarpal joint, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

By way of a statement received in September 2011 and in a statement prior to the August 2011 hearing, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for residuals of hernia operations.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran with respect to the issue of entitlement to service connection for residuals of hernia operations have been met.  38 U.S.C.A. §§ 7104, 7105 (d) (5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).  Here, the Veteran's attorney indicated on the Veteran's behalf prior to the August 2011 hearing that the Veteran wished to withdraw his appeal with respect to the issue of entitlement to service connection for residuals of hernia operations.  The Veteran's attorney also submitted a statement on the Veteran's behalf in September 2011, indicating the Veteran wished to withdraw his appeal with respect to this issue.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to the issue of entitlement to service connection for residuals of hernia operations, and the appeal with respect to this issue is dismissed.


ORDER

The claim for entitlement to service connection for residuals of hernia operations is dismissed.

	(CONTINUED ON NEXT PAGE)



REMAND

With respect to the Veteran's claim for a neck disability, an August 1980 service treatment record reflects complaints after being "jumped on by several people" in a football game with an assessment that the Veteran sustained an unspecified "probable post traumatic etiology."  Thereafter, the Veteran complained about having a stiff neck in January 1986, with the Veteran noting that he had sustained an injury to the neck six years prior when he was hit in the head, likely a reference to the August 1980 injuries sustained in the football game referenced above.  With respect to the Veteran's claim for a back disability, a service treatment record dated in September 1999 showed the Veteran describing constant back pain that had gotten worse over the years and an assessment of chronic low back pain.  A November 1999 service treatment record reflected a two month history of lower back pain and a diagnosis of mechanical lower back pain, and there is evidence of the Veteran's participation in a "back school" in December 1999.  The January 2000 separation examination did not reflect a back or neck disability but the medical history collected at that time reflected complaints of "[s]wollen or painful joints" and intermittent back pain that was not present at that time.  

With respect to the post service clinical evidence of back and neck disabilities, a June 2005 private treatment report reflecting treatment for back pain showed the Veteran describing a ten year history of back pain, placing its onset during service.  X-rays conducted in December 2006 demonstrated marked narrowing at L5-S1 and findings from magnetic resonance imaging in that month included disc bulging at L2-L3 and L3-L4.  As for the neck, an August 2008 private clinical report reflecting treatment for neck pain with numbness in the right fingers showed the Veteran reporting that he injured his neck playing football in 1980, that his neck became "stuck" in 1986, and that in 1995 he began experiencing numbness and tingling in the right fingers.  Another private clinical report in that month showed the Veteran reporting suffering from intermittent stiffness in the neck and tingling in the right hand since an injury in approximately 1981, and September 2008 magnetic resonance imaging revealed findings to include degenerative disc disease. 

The nexus opinion included in the July 2009 VA examination report found that it was less likely than not that the Veteran's complaints of cervical degenerative disc disease were the result of service.  However, it is unclear if the remark in the July 2009 opinion that there were no abnormal clinical findings with respect to the neck was a reference to post-service or in-service findings.  Finally, this opinion did not address the contentions of the Veteran and lay statements on his behalf asserting continuity of neck symptomatology since service, or address the question as to whether the Veteran has a back disability that is the result of service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that it is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, a new VA opinion must be obtained to determine the etiology of the Veteran's neck and back disabilities.

With respect to the claim for an initial compensable rating for residuals of a right hand broken fifth metacarpal joint, governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Given the Veteran's August 2011 Board hearing testimony as to worsening symptomatology associated with residuals of a right hand broken fifth metacarpal joint since his last VA examination, a more contemporaneous examination to assess the current severity of his service-connected disability is necessary.  38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is cognizant that Diagnostic Code 5230, under which the Veteran's  residuals of a right hand broken fifth metacarpal joint is currently rated, provides for a single noncompensable rating.  However, the new examination may provide clinical findings under which a compensable rating may be given under alternate Diagnostic Codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Accordingly, the issues of entitlement to service connection for a lumbar spine condition and entitlement to service connection for a cervical spine condition, as well as entitlement to an initial compensable rating for residuals of a broken right hand fifth metacarpal joint are REMANDED for the following actions:

1.  Forward the Veteran's claims file to a VA examiner of the appropriate expertise in musculoskeletal disabilities.  The claims files, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  To the extent feasible, other evidence, to include lay statements (such as those rendered by the Veteran in statements received in June 2008 and sworn testimony presented at the August 2011 hearing and the statements submitted on behalf of the Veteran in September 2011 from his wife and relative) may be used to support an assessment of etiology as related to service. 

Based on review of the claims folders and examination and interview of the Veteran, the examiner should provide opinions as to whether it is at least as likely as not (50 percent probability or greater) that any identified current back or neck disability was caused by, or initially manifested during, the Veteran's active service, to include consideration of any symptomatology shown therein or any incident or event therein; OR whether such a relationship to service is unlikely (less than 50 percent probability) 

The examiner should discuss evidence contained in the Veteran's service treatment records, and post-service lay and medical evidence as well as any medical principles in support of his or her conclusions.  In regard to the lay evidence of record, the examiner should note the multiple statements submitted by and on behalf of the Veteran regarding in-service and post-service symptoms and experiences, and the examiner should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

2.  Schedule the Veteran for an appropriate examination to determine the current level of severity of his service connected residuals of a broken fifth metacarpal joint of the right hand.  The claims files, to include a copy of this Remand, must be available to the examiner in conjunction with the requested examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

Based on review of the claims folders and examination of the Veteran, the examiner should identify any and all symptomatology the Veteran has manifested attributable to his service-connected residuals of a broken fifth metacarpal joint of the right hand.  The extent of any incoordination, weakened movement, and fatigability on use due to pain must also be described by the examiner; any additional functional impairment due to weakened or painful movement, excess fatigability, or incoordination as well as on repeated use or during flare-ups should be expressed in terms of the degree of additional range of motion loss.  The examiner should explain any findings of additional limitation of motion or limitation of functional use with repetitive motion due to any of these factors, and reconcile these with other pertinent findings. 

The examiner must fully describe the effect of the residuals of a broken fifth metacarpal joint of the right hand on his occupational functioning and daily activities, and discuss what disability and level of disability associated with the Veteran's disability is consistent with the objective medical evidence.  The examiner should also address medical findings which may support or weigh against the Veteran's complaints.  The examiner must provide a comprehensive report including complete rationale for all conclusions reached.  

3.  Readjudicate the claims that have been remanded.  If any benefit sought in connection with these claims is denied, provide the Veteran and his attorney with a Supplemental Statement of the Case.  Then, return the case to the Board.
 
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


